          Case 1:20-cr-00110-LJL Document 43 Filed 08/27/20 Page 1 of 2
                                           U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      August 27, 2020

BY ECF

The Honorable Lewis J. Liman
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, N.Y. 10007

       Re:     United States v. Lawrence Ray, 20 Cr. 110 (LJL)

Dear Judge Liman:

         The Government writes in response to the Court’s August 27, 2020 Order. (Dkt. 42). In
advance of the next conference, the Government would like to provide the Court with materials
referenced in the parties’ briefing. The defense seeks an unprecedented and drastic change to the
protective order. Such a change is particularly unwarranted where the defense continues to demur
on identifying with specificity any material that the Government has improperly designated as
sensitive, other than pointing to the “materials the defense explicitly requested the Government
release from the sensitive designation” (Dkt. 42, Reply Br. 4), and which the Government listed in
its brief (Dkt. 38, Gov. Br. 7). In order for the Court to better understand the parties’ dispute, and
to appreciate firsthand that this evidence is properly marked as “sensitive,” the Government
intends to provide copies of some of these materials to the Court, but requests to file the materials
under seal because they are currently marked “sensitive” and contain private information about
victims and potential witnesses in this case, including graphic sexual content, videos of physical
and verbal abuse, and videos that are potentially humiliating to the third parties depicted in them.
The Government also intends to provide defense counsel a copy of these materials, which the
defense has also already received in “sensitive” discovery.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney


                                                By:   /s/ Danielle R. Sassoon____________
                                                      Danielle R. Sassoon
                                                      Mollie Bracewell/Lindsey Keenan
                                                      Assistant United States Attorneys
                                                      (212) 637-1115
         Case 1:20-cr-00110-LJL Document 43 Filed 08/27/20 Page 2 of 2

Page 2
